I115th CONGRESS1st SessionH. R. 556IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Lance (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Highway Administration to make an exception to the Manual on Uniform Traffic Control Devices to allow for certain colored markings between longitudinal parallel lines for celebratory or ceremonial purposes. 
1.Short titleThis Act may be cited as the Blue Line Use Exception Act of 2017 or the BLUE Act of 2017.  2.Manual on Uniform Traffic Control Devices exceptionNotwithstanding any provision in the Manual on Uniform Traffic Control Devices relating to the space between parallel longitudinal lines on roads or the color of line markings, the Administrator of the Federal Highway Administration shall grant an exception to allow for the use of colored markings in the space between longitudinal parallel lines for ceremonial or celebratory purposes if the State transportation department (as defined in section 101 of title 23, United States Code) of the State where such markings are to be used approves of such use.   
